                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS

 KENNETH LUCE,                               )
                                             )
               Plaintiff,                    )
                                             )
 v.                                          )    Case No. 6:19-cv-01195-EFM
                                             )
 CERTAINTEED CORPORATION,                    )
                                             )
               Defendant.                    )


                            AGREED PROTECTIVE ORDER

       Plaintiff Kenneth Luce and Defendant CertainTeed Corporation (collectively,

the “Parties”) respectfully request, under Fed. R. Civ. P. 26, and subject to approval by

the Court, the following Joint Proposed Protective Order to govern the handling of

confidential, proprietary, and commercially sensitive information during the

proceedings in this action:

       The parties agree during the course of discovery it may be necessary to disclose

certain confidential information relating to the subject matter of this action. They agree

certain categories of such information should be treated as confidential, protected from

disclosure outside this litigation, and used only for purposes of prosecuting or defending

this action and any appeals. The parties jointly request entry of a protective order to

limit the disclosure, dissemination, and use of certain identified categories of

confidential information.

       The parties assert in support of their request that protection of the identified

categories of confidential information is necessary because this matter involves the

handling of confidential, proprietary, and commercially sensitive information during

the proceedings in this action.


O:\PROTECTIVE ORDERS\19-1195-EFM-PO.DOCX
       For good cause shown under Fed. R. Civ. P. 26(c), the court grants the parties’

joint request and hereby enters the following Protective Order:

       1.     Scope. All documents and materials produced in the course of discovery

of this case, including initial disclosures, responses to discovery requests, all deposition

testimony and exhibits, and information derived directly therefrom (hereinafter,

collectively, “documents”), are subject to this Order concerning Confidential

Information as set forth below. As there is a presumption in favor of open and public

judicial proceedings in the federal courts, this Order will be strictly construed in favor

of public disclosure and open proceedings wherever possible.

       2.     Definition of Confidential Information.           As used in this Order,

“Confidential Information” is defined as information that the producing party

designates in good faith has been previously maintained in a confidential manner and

should be protected from disclosure and use outside the litigation because its disclosure

and use are restricted by statute or could potentially cause harm to the interests of the

disclosing party or nonparties. For purposes of this Order, the parties will limit their

designation of “Confidential Information” to the following categories of information or

documents: (a) information contained in the personnel, pay and related records and

files of any person; (b) documents that contain proprietary, financial or trade secret

information of any person or entity; (c) medical, psychological and/or counseling

records of any person; and (d) such other documents that the Parties shall, from time to

hereafter, agree upon as confidential. Information or documents that are available to

the public may not be designated as Confidential Information.

       3.     Form and Timing of Designation. The producing party may designate


                                             2
documents as containing Confidential Information and therefore subject to protection

under this Order by marking or placing the words “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” (hereinafter, “the marking”) on the document and on all

copies in a manner that will not interfere with the legibility of the document. As used

in this Order, “copies” includes electronic images, duplicates, extracts, summaries, or

descriptions that contain the Confidential Information. The marking will be applied

prior to or at the time the documents are produced or disclosed. Applying the marking

to a document does not mean that the document has any status or protection by statute

or otherwise except to the extent and for the purposes of this Order. Copies that are

made of any designated documents must also bear the marking, except that indices,

electronic databases, or lists of documents that do not contain substantial portions or

images of the text of marked documents and do not otherwise disclose the substance of

the Confidential Information are not required to be marked. By marking a designated

document as confidential, the designating attorney or party appearing pro se thereby

certifies that the document contains Confidential Information as defined in this Order.

       4.     Inadvertent Failure to Designate. Inadvertent failure to designate any

document or material as containing Confidential Information will not constitute a

waiver of an otherwise valid claim of confidentiality pursuant to this Order, so long as

a claim of confidentiality is asserted within 21 days after discovery of the inadvertent

failure.

       5.     Depositions. Deposition testimony will be deemed confidential only if

designated as such when the deposition is taken or within a reasonable time after receipt

of the deposition transcript. Such designation must be specific as to the portions of the


                                           3
transcript and/or any exhibits to be protected.

       6.      Protection of Confidential Material.

               (a)    General Protections. Designated Confidential Information must

be used or disclosed solely for purposes of prosecuting or defending this lawsuit,

including any appeals or any other related legal proceeding brought by one of the parties

to this litigation.

               (b)    Who May View Designated Confidential Information. Except

with the prior written consent of the designating party or prior order of the court,

designated Confidential Information may only be disclosed to the following persons:

               (1)    The parties to this litigation, including any employees,
                      agents, and representatives of the parties;

               (2)    Counsel for the parties and employees and agents of
                      counsel; (3) The court and court personnel, including any
                      special master appointed by the court, and members of the
                      jury;

               (4)    Court reporters, recorders, and videographers engaged for
                      depositions;

               (5)    Any mediator appointed by the court or jointly selected by
                      the parties;

               (6)    Any expert witness, outside consultant, or investigator
                      retained specifically in connection with this litigation, but
                      only after such persons have completed the certification
                      contained in Attachment A, Acknowledgment and
                      Agreement to be Bound;

               (7)    Any potential, anticipated, or actual fact witness and his or
                      her counsel, but only to the extent such confidential
                      documents or information will assist the witness in
                      recalling, relating, or explaining facts or in testifying, and
                      only after such persons have completed the certification
                      contained in Attachment A;

               (8)    The author or recipient of the document (not including a

                                             4
                     person who received the document in the course of the
                     litigation);

              (9)    Independent providers of document reproduction,
                     electronic discovery, or other litigation services retained or
                     employed specifically in connection with this litigation; and

              (10)   Other persons only upon consent of the producing party and
                     on such conditions as the parties may agree.

              (c)    Control of Documents. The parties must take reasonable efforts

to prevent unauthorized or inadvertent disclosure of documents designated as

containing Confidential Information pursuant to the terms of this Order. Counsel for

the parties must maintain a record of those persons, including employees of counsel,

who have reviewed or been given access to the documents, along with the originals of

the forms signed by those persons acknowledging their obligations under this Order.

       7.     Filing of Confidential Information.         If a party seeks to file any

document containing Confidential Information subject to protection under this Order,

that party must take appropriate action to ensure that the document receives proper

protection from public disclosure, such as: (a) filing a redacted document with the

consent of the party who designated the document as confidential; or (b) seeking

permission to file the document under seal by filing a motion for leave to file under seal

in accordance with D. Kan. Rule 5.4.6. Nothing in this Order will be construed as a

prior directive to allow any document to be filed under seal. The mere designation of

information as confidential pursuant to this Order is insufficient to satisfy the court’s

requirements for filing under seal in light of the public’s qualified right of access to

court dockets. The parties understand that the requested documents may be filed under

seal only with the permission of the court after proper motion. If the motion is granted


                                            5
and the requesting party permitted to file the requested documents under seal, only

counsel of record and unrepresented parties will have access to the sealed documents.

Pro hac vice attorneys must obtain sealed documents from local counsel.

       8.     Challenges to a Confidential Designation. The designation of any

material or document as Confidential Information is subject to challenge by any party.

Before filing any motion or objection to a confidential designation, though, the

objecting party must meet and confer in good faith to resolve the objection informally

without judicial intervention.     A party that elects to challenge a confidentiality

designation may file a motion that identifies the challenged material and sets forth in

detail the basis for the challenge; the parties are strongly encouraged to consider

arranging a telephone conference with the undersigned magistrate judge before filing

such a motion, but such a conference is not mandatory. The burden of proving the

necessity of a confidentiality designation remains with the party asserting

confidentiality. Until the court rules on the challenge, all parties must continue to treat

the materials as Confidential Information under the terms of this Order.

       9.     Use of Confidential Documents or Information at Trial or Hearing.

Nothing in this Order will be construed to affect the use of any document, material, or

information at any trial or hearing. A party that intends to present or anticipates that

another party may present Confidential Information at a hearing or trial must bring that

issue to the attention of the court and the other parties without disclosing the

Confidential Information. The court may thereafter make such orders as are necessary

to govern the use of such documents or information at the hearing or trial.

       10.    Obligations on Conclusion of Litigation.


                                            6
                (a)     Order Remains in Effect. Unless otherwise agreed or ordered,

all provisions of this Order will remain in effect and continue to be binding after

conclusion of the litigation.

                (b)     Return of Confidential Documents. Within 45 days after this

litigation concludes by settlement, final judgment, or final order, including all appeals,

all documents designated as containing Confidential Information, including copies as

defined above, must be returned to the party who previously produced the document

unless: (1) the document has been offered into evidence or filed without restriction as

to disclosure; (2) the parties agree to destruction of the document to the extent

practicable in lieu of return;1 or (3) as to documents bearing the notations, summations,

or other mental impressions of the receiving party, that party elects to destroy the

documents and certifies to the producing party that it has done so.

                (c)     Retention of Work Product. Notwithstanding the above

requirements to return or destroy documents, counsel may retain attorney work product,

including an index which refers or relates to designated Confidential Information, so

long as that work product does not duplicate verbatim substantial portions of the text or

images of designated documents. This work product will continue to be confidential

under this Order. An attorney may use his or her own work product in subsequent

litigation provided that its use does not disclose Confidential Information.

        11.     Order Subject to Modification. This Order is subject to modification


1
  The parties may choose to agree that the receiving party must destroy documents containing Confi-
dential Information and certify the fact of destruction, and that the receiving party is not required to
locate, isolate, and return e-mails (including attachments to e-mails) that may include Confidential
Information, Confidential Information contained in deposition transcripts, or Confidential Information
contained in draft or final expert reports.


                                                   7
by the court on its own motion or on motion of any party or any other person with

standing concerning the subject matter. The Order must not, however, be modified until

the parties have been given notice and an opportunity to be heard on the proposed

modification.

       12.      Enforcement of Protective Order. Even after the final disposition of

this case, a party or any other person with standing concerning the subject matter may

file a motion to seek leave to reopen the case for the limited purpose of enforcing or

modifying the provisions of this Order.

       13.      No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating

discovery.   Nothing in this Order will be construed or presented as a judicial

determination that any document or material designated as Confidential Information by

counsel or the parties is entitled to protection under Fed. R. Civ. P. 26(c) or otherwise

until such time as the court may rule on a specific document or issue.

       14.      Persons Bound by Protective Order. This Order will take effect when

entered and is binding upon all counsel of record and their law firms, the parties, and

persons made subject to this Order by its terms.

       15.      Applicability to Parties Later Joined. If additional persons or entities

become parties to this lawsuit, they must not be given access to any Confidential

Information until they execute and file their written agreement to be bound by the

provisions of this Order.

       16.      Protections Extended to Third-Party’s Confidential Information. The

parties agree to extend the provisions of this Protective Order to Confidential


                                            8
Information produced in this case by third parties, if timely requested by the third party.

         17.   Confidential Information Subpoenaed or Ordered Produced in

Other Litigation. If a receiving party is served with a subpoena or an order issued in

other litigation that would compel disclosure of any material or document designated in

this action as Confidential Information, the receiving party must so notify the

designating party, in writing, immediately and in no event more than three business

days after receiving the subpoena or order. Such notification must include a copy of

the subpoena or court order.

         The receiving party also must immediately inform in writing the party who

caused the subpoena or order to issue in the other litigation that some or all of the

material covered by the subpoena or order is the subject of this Order, and deliver a

copy of this Order promptly to the party in the other action that caused the subpoena to

issue.

         The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating party in this case an opportunity to

try to protect its Confidential Information in the court from which the subpoena or order

issued. The designating party bears the burden and the expense of seeking protection

in that court of its Confidential Information, and nothing in these provisions should be

construed as authorizing or encouraging a receiving party in this action to disobey a

lawful directive from another court. The obligations set forth in this paragraph remain

in effect while the party has in its possession, custody, or control Confidential

Information designated by the other party to this case.




                                            9
       18.    Disclosure of Confidential Information Covered by Attorney-Client

Privilege or Work Product. Whether inadvertent or otherwise, the disclosure or

production of any information or document that is subject to an objection on the basis

of attorney-client privilege or work-product protection, including, but not limited to,

information or documents that may be considered Confidential Information under the

Protective Order, will not be deemed to waive a party’s claim to its privileged or

protected nature or estop that party or the privilege holder from designating the

information or document as attorney-client privileged or subject to the work-product

doctrine at a later date. Any party receiving any such information or document must

return it upon request to the producing party. Upon receiving such a request as to

specific information or documents, the receiving party must return the information or

documents to the producing party within 10 days, regardless of whether the receiving

party agrees with the claim of privilege and/or work-product protection. Disclosure of

the information or document by the other party prior to such later designation will not

be deemed a violation of the provisions of this Order. Although the provisions of this

section constitute an order pursuant to Rule 502(d) and (e) of the Federal Rules of

Evidence, and will be construed in a manner consistent with the maximum protection

provided by said rule, nothing in this Order is intended or will be construed to limit a

party’s right to conduct a review of documents, including electronically-stored

information, for relevance, responsiveness, or segregation of privileged or protected

information before production.




                                          10
      IT IS SO ORDERED.

      Dated September 19, 2019, at Kansas City, Kansas.

                                      s/ James P. O’Hara
                                      James P. O’Hara
                                      U.S. Magistrate Judge
WE SO MOVE
and agree to abide by the
terms of this Order


/s/ Sean McGivern_____________               /s/Stacy M. Bunck
Signature                                    Signature

Sean McGivern _______________                Stacy M. Bunck
Printed Name                                 Printed Name

Counsel for: Plaintiff                       Counsel for: Defendant
Dated: September 18, 2019                    Dated: September 18, 2019




                                       11
                                  ATTACHMENT A

             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order

dated September 18, 2019 in the case captioned, Luce v. Certainteed Corporation, Case

No. 6:19-cv-01195-EFM-JPO, and attached hereto, understands the terms thereof, and

agrees to be bound by its terms. The undersigned submits to the jurisdiction of the

United States District Court for the District of Kansas in matters relating to this

Protective Order and understands that the terms of the Protective Order obligate him/her

to use materials designated as Confidential Information in accordance with the order

solely for the purposes of the above-captioned action, and not to disclose any such

Confidential Information to any other person, firm, or concern, except in accordance

with the provisions of the Protective Order.

        The undersigned acknowledges that violation of the Protective Order may result

in penalties for contempt of court.

Name:                       ______________________________________

Job Title:                  ______________________________________

Employer:                   ______________________________________

Business Address:           ______________________________________

                            ______________________________________

Date: _____________         ______________________________________
                                  Signature




                                          12
